DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s reply filed 12/2/2021 is acknowledged.
Claims 1-50 are canceled.
Claims 51-70 have been added.
Claims 51-70 are pending.

	Claims 51-70 are under examination.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in
United Kingdom of Great Britain and Northern Ireland on 4/20/2021. It is noted, however, that applicant
has not filed a certified copy of the GB1706223.3, GB1706224.1, GB1706231.6, GB1706229, and
GB1706226.6 applications as required by 37 CFR 1.55.
Information Disclosure Statement
	Applicant’s IDS submitted 1/13/2022 has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn	
	Rejection of claims 1-3 under 35 U.S.C. § 112(b) as indefinite is withdrawn in view of Applicant’s cancelation of claims 1-3.
	Rejection of claims 1-3 under 35 U.S.C. § 102(a)(2) as anticipated by Van Berkel (US2021/0093731A1) is withdrawn in view of Applicant’s cancelation of claims 1-3.	

	Rejection of claims 1-3 on the ground of provisional nonstatutory double patenting as being unpatentable over claims 79-90, and 95-101 of copending Application No. 16/484,328 is withdrawn in view of Applicant’s cancelation of claims 1-3.
New Grounds of Rejection Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51-59, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014) and Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016).
Howard discloses the following:
    PNG
    media_image1.png
    706
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    603
    media_image2.png
    Greyscale

	Howard teaches 1613F12 is an anti-Axl antibody (Page 13, lines 15-18)
	Howard also discloses a method for the treatment of an Axl-expressing cancer in a subject, comprising administering to the subject an effective amount of at least the antibody- drug conjugate disclosed above (Claim 26). Axl-expressing cancers would necessarily comprise AXL+ neoplastic cells.
	Howard does not teach administering Olaparib.


	It would have been obvious to one of ordinary skill in the arts to have modified the method of Howard to further comprise administering olaparib. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Balaji teaches that AXL is a targetable mediator of DNA damage repair and demonstrates a synergistic response with AXL inhibitors and olaparib in cancers.

Claims 51-59, 61-62, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and Tsuchikama (Protein Cell. 2018 Jan;9(1):33-46. doi: 10.1007/s13238-016-0323-0. Epub 2016 Oct 14.).
	In regards to claims 51-59 and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach that the DL is conjugated to Ab through a sidechain of an asparagine residue on Ab, wherein the asparagine residue on Ab is Asn297 according to the numbering system of Kabat.
	In regards to claims 61 and 62, Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction 
	Thus, one of ordinary skill in the arts would have found it obvious to modify the method of Howard and Balaji to further comprise wherein the DL is conjugated to Ab through a sidechain of an asparagine residue on Ab, wherein the asparagine residue on Ab is Asn297 according to the numbering system of Kabat. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction sites for broadly applicable ADC conjugation.

Claims 51-59, and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and Jacobsen (WO 2017/009258 A1, published 1/19/2017).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach the treatment further comprises administering a chemotherapeutic agent.
	Jacobsen teaches a method of treating a cancer in a subject, the method comprising administering an AXL-ADC in combination with a chemotherapeutic agent (Page 80, lines 5-11).
	Thus, one of ordinary skill in the arts would have found it obvious to modify the method of Howard and Balaji to further comprise administering a chemotherapeutic agent. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Jacobsen teaches a method of treating a cancer in a subject, the method comprising administering an AXL-ADC in combination with a chemotherapeutic agent.
Claims 51-59, and 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), Zhang (Cancer Res. 2008 Mar 15;68(6):1905-15., published 3/15/2008), Cheng (PLoS One. 2013 Sep 30;8(9):e76147., published 9/30/2013) and Axelrod (Oncotarget. 2014 Oct 15;5(19):8818-52., published 10/15/2014).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	As discussed above, the method for the treatment of an Axl-expressing cancer as taught by Howard and Balaji above, would necessarily comprise AXL+ neoplastic cells. 
	As discussed above, Balaji teaches AXL can be an effective therapeutic target in combination with targeted therapy such as PARP inhibitors in several different malignancies including TNBC, a type of breast cancer.
	Howard and Balaji do not teach the cancer comprises AXL- neoplastic cells infiltrated with AXL+ cells, wherein the AXL+ infiltrating cells are dendritic cells, NK cells, or macrophages.
	This deficiency is made up for by Cheng, Zhang and Axelrod.
	Cheng teaches the microenvironment of breast cancer is populated by many cells including fibroblasts, adipocytes and a wide range of hematopoietic cells, as well as newly formed blood and lymphatic vessels and their associated cells. Among those cells, TAMs constitute a significant part of the tumor-infiltrating immune cells, and appear to play an important role in tumor progression.
	Axelrod teaches Axl is preferentially expressed in macrophages, monocytes, and dendritic cells (Page 8, right column, “Myeloid lineage”).
	Zhang teaches AXL is expressed in most highly invasive breast cancer cells, but not in breast cancer cells of low invasivity (Abstract). Ectopic expression of AXL was sufficient to confer a highly invasive phenotype to weakly invasive MCF7 breast cancer cells (Abstract).

	Thus, it would be obvious to one of ordinary skill in the arts to modify the method of Howard and Balaji to further comprise treating a cancer wherein the cancer comprises AXL- neoplastic cells that are infiltrated with AXL+ cells. As Howard and Balaji already teach treating cancers including TNBC; Cheng teaches the breast cancer tumor microenvironment comprises TAMs which constitute a significant part of the tumor-infiltrating immune cells, and play an important role in tumor progression; and Zhang teaches AXL is expressed in most highly invasive breast cancer cells, but not in breast cancer cells of low invasivity, it would have been obvious to one of ordinary skill in the arts to treating a cancer wherein the cancer comprises AXL- neoplastic cells (e.g. breast cancer cells with low invasivity) that are infiltrated with AXL+ cells (e.g. TAM).

Claims 51-59, 63, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and US9975954B2 (earliest effective filing date, 6/18/2014).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach the Ab is an antibody comprising: (a) a VH domain having a VH CDR1 with the amino acid sequence of SEQ ID NO.5, a VH CDR2 with the amino acid sequence of SEQ ID NO.6, and a VH CDR3 with the amino acid sequence of SEQ ID NO.7; and (b) a VL domain having a VL CDR1 with the amino acid sequence of SEQ ID NO.8, a VL CDR2 with the amino acid sequence of SEQ ID NO.9, and a VL CDR3 with the amino acid sequence of SEQ ID NO.10.
	This deficiency is made up for by US9975954B2.

	US9975954B2 further teaches an immunoconjugate comprising SEQ ID NOs: 3 and 4 (Claim 14).
	US9975954B2 further teaches a method of treating a cancer comprising administering an immunoconjugate comprising SEQ ID NOs: 3 and 4 (Claim 22).
	It would have been obvious to one of ordinary skill in the arts to further modify the method of Howard and Balaji to comprise the specific anti-AXL antibody of US9975954B2. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use a specific art-known anti-AXL antibody already known to treat cancer.

Claims 51-59, 63, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and US20180127505A1 (earliest effective filing date, 4/15/2015).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach the Ab is an antibody comprising: (a) a VH domain having a VH CDR1 with the amino acid sequence of SEQ ID NO.5, a VH CDR2 with the amino acid sequence of SEQ ID NO.6, and a VH CDR3 with the amino acid sequence of SEQ ID NO.7; and (b) a VL domain having a VL CDR1 with the amino acid sequence of SEQ ID NO.8, a VL CDR2 with the amino acid sequence of SEQ ID NO.9, and a VL CDR3 with the amino acid sequence of SEQ ID NO.10.
	This deficiency is made up for by US20180127505A1.
	US20180127505A1 discloses an immunoconjugate comprising an anti-AXL antibody comprising SEQ ID NOs: 1, 2, or 3, each comprising instant SEQ ID NOs: 5, 6, and 7, and SEQ ID NO: 4, 5, 6, 7, and 8, each comprising instant SEQ ID NOs: 8, 9, and 10 (Claims 127, and 142-144).
	US20180127505A1 further teaches a method of treating a cancer comprising administering an anti-AXL antibody comprising SEQ ID NOs: 3 and 4 (Claim 155).
	It would have been obvious to one of ordinary skill in the arts to further modify the method of Howard and Balaji to comprise the specific anti-AXL antibody of US20180127505A1. One of ordinary skill .

Claims 51-59, 63, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and US 11,059,893 B2 (earliest effective filing date, 4/15/2015).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach the Ab is an antibody comprising: (a) a VH domain having a VH CDR1 with the amino acid sequence of SEQ ID NO.5, a VH CDR2 with the amino acid sequence of SEQ ID NO.6, and a VH CDR3 with the amino acid sequence of SEQ ID NO.7; and (b) a VL domain having a VL CDR1 with the amino acid sequence of SEQ ID NO.8, a VL CDR2 with the amino acid sequence of SEQ ID NO.9, and a VL CDR3 with the amino acid sequence of SEQ ID NO.10.
	This deficiency is made up for by US 11,059,893 B2.
	US 11,059,893 B2 discloses an anti-AXL antibody comprising SEQ ID NOs: 1, 2, or 3, each comprising instant SEQ ID NOs: 5, 6, and 7, and SEQ ID NO: 4, 5, 6, 7, and 8, each comprising instant SEQ ID NOs: 8, 9, and 10 (Claims 1-4).
	US 11,059,893 B2 further teaches a method of treating a cancer comprising administering an anti-AXL antibody comprising SEQ ID NOs: 3 and 4 (Claim 11).
	It would have been obvious to one of ordinary skill in the arts to further modify the method of Howard and Balaji to comprise the specific anti-AXL antibody of US 11,059,893 B2. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use a specific art-known anti-AXL antibody known to treat cancer.

Claims 51-59, 63, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (WO 2014/174111 A1, published 10/31/2014), Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016), and US20180303953A1 (earliest effective filing date, 4/15/2015).
	In regards to claims 51-59, and 68, the teachings of Howard and Balaji are discussed supra.
	Howard and Balaji do not teach the Ab is an antibody comprising: (a) a VH domain having a VH CDR1 with the amino acid sequence of SEQ ID NO.5, a VH CDR2 with the amino acid sequence of SEQ ID NO.6, and a VH CDR3 with the amino acid sequence of SEQ ID NO.7; and (b) a VL domain having a VL CDR1 with the amino acid sequence of SEQ ID NO.8, a VL CDR2 with the amino acid sequence of SEQ ID NO.9, and a VL CDR3 with the amino acid sequence of SEQ ID NO.10.
	This deficiency is made up for by US20180303953A1.
	US20180303953A1 discloses an anti-AXL antibody comprising SEQ ID NOs: 1, 2, or 3, each comprising instant SEQ ID NOs: 5, 6, and 7, and SEQ ID NO: 4, 5, 6, 7, and 8, each comprising instant SEQ ID NOs: 8, 9, and 10 (Claims 1-4).
	US20180303953A1 further teaches a method of treating a cancer comprising administering an anti-AXL antibody comprising SEQ ID NOs: 3 and 4 (Claim 11).
	It would have been obvious to one of ordinary skill in the arts to further modify the method of Howard and Balaji to comprise the specific anti-AXL antibody of US20180303953A1. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use a specific art-known anti-AXL antibody known to treat cancer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11160872B2 further in view of Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016) and Tsuchikama (Protein Cell. 2018 Jan;9(1):33-46. doi: 10.1007/s13238-016-0323-0. Epub 2016 Oct 14.). Although the claims at issue are not identical, they are not patentably distinct from each other.
	The claims of US11160872B2 discloses a conjugate comprising an anti-AXL antibody comprising SEQ ID NOs: 1, which comprises instant SEQ ID NOs: 5, 6, and 7, and SEQ ID NO: 2, which comprises instant SEQ ID NOs: 8, 9, and 10 (Claim 24). Further, SEQ ID NOs: 1 is the same as instant SEQ ID NO: 1, and SEQ ID NO: 2 is the same as instant SEQ ID NO: 2.
	The claims of US11160872B2 further discloses a conjugate comprising an anti-AXL antibody comprising a heavy chain of SEQ ID NO: 3 or 24 (Claim 15). US11160872B2 discloses a conjugate comprising an anti-AXL antibody comprising a light chain of SEQ ID NO: 4 (Claim 16). SEQ ID NOs: 3 or 24 are the same as instant SEQ ID NO: 3, and SEQ ID NO: 4 is the same as instant SEQ ID NO: 4.
	The claims of US11160872B2 further discloses the DL is 
    PNG
    media_image3.png
    260
    485
    media_image3.png
    Greyscale
, which reads on instant claims 51-60 (Claim 20).
	The claims of US11160872B2 further teaches a pharmaceutical composition of the conjugate above, in combination with a therapeutically effective amount of a chemotherapeutic agent.
	The claims of US11160872B2 do not teach further administering Olaparib.

	These deficiencies are made up for by Balaji and Tsuchikama, Cheng, Zhang and Axelr.
	
	Balaji teaches AXL can be an effective therapeutic target in combination with targeted therapy such as PARP inhibitors in several different malignancies (NSCLC, TNBC and HNSCC) (Page 3, paragraph above “Materials and Methods”). Balaji also teaches AXL inhibition synergized with PARP inhibition, leading to apoptotic cell death. Balaji teaches when the AXL inhibitor was combined with olaparib, there was a cumulative increase in the levels of cleaved PARP, indicating that the combination of AXL and PARP inhibitors induce apoptosis. Balaji teaches that AXL is a targetable mediator of DNA damage repair and demonstrates a synergistic response with AXL and PARP inhibition in mesenchymal tumors (Pages 9-11, “Inhibition of AXL sensitizes cells to PARP inhibition”).
	Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction sites for broadly applicable 
	Cheng teaches the microenvironment of breast cancer is populated by many cells including fibroblasts, adipocytes and a wide range of hematopoietic cells, as well as newly formed blood and lymphatic vessels and their associated cells. Among those cells, TAMs constitute a significant part of the tumor-infiltrating immune cells, and appear to play an important role in tumor progression.
	Axelrod teaches Axl is preferentially expressed in macrophages, monocytes, and dendritic cells (Page 8, right column, “Myeloid lineage”).
	Zhang teaches AXL is expressed in most highly invasive breast cancer cells, but not in breast cancer cells of low invasivity (Abstract). Ectopic expression of AXL was sufficient to confer a highly invasive phenotype to weakly invasive MCF7 breast cancer cells (Abstract).
	Thus, Cheng, Zhang and Axelrod teach that breast cancer cells with low invasivity and no AXL expression would be infiltrated with tumor-associated-macrophages (TAM), which would have high AXL expression.
	It would have been obvious to one of ordinary skill in the arts to have administered the conjugate as taught by US11160872B2 in a method of treating cancer. One of ordinary skill in the arts would have been motivated to, with a reasonable expectation of success, to administer the conjugate in a method of treating cancer, as the conjugate comprising an anti-AXL antibody was already known to work with chemotherapeutics, and chemotherapeutics are known to treat cancers. Further, Balaji teaches AXL can be an effective therapeutic target in combination with targeted therapy such as PARP inhibitors in several different cancers (NSCLC, TNBC and HNSCC)
	It would have been obvious to one of ordinary skill in the arts to have further modified the method of US11160872B2 to further comprise administering olaparib. One of ordinary skill in the arts 
	One of ordinary skill in the arts would have found it obvious to modify the method of US11160872B2 and Balaji to further comprise wherein the DL is conjugated to Ab through a sidechain of an asparagine residue on Ab, wherein the asparagine residue on Ab is Asn297 according to the numbering system of Kabat. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction sites for broadly applicable ADC conjugation. The asparagine at position 302 of SEQ ID NO. 3 is the asparagine residue on Ab is Asn297 according to the numbering system of Kabat.
Also, it would have been obvious to one of ordinary skill in the arts to modify the method of US11160872B2 and Balaji to further comprise treating a cancer wherein the cancer comprises AXL- neoplastic cells that are infiltrated with AXL+ cells. As the copending application and Balaji already teach treating cancers including TNBC; Cheng teaches the breast cancer tumor microenvironment comprises TAMs which constitute a significant part of the tumor-infiltrating immune cells, and play an important role in tumor progression; and Zhang teaches AXL is expressed in most highly invasive breast cancer cells, but not in breast cancer cells of low invasivity, it would have been obvious to one of ordinary skill in the arts to treating a cancer wherein the cancer comprises AXL- neoplastic cells (e.g. breast cancer cells with low invasivity) that are infiltrated with AXL+ cells (e.g. TAM).
Claims  51-70 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-100 of copending Application No. 17484467 (PGPUB US 20220008552 A1) Balaji (Mol Cancer Res. 2017 January ; 15(1): 45–58., published online 9/26/2016) and Tsuchikama (Protein Cell. 2018 Jan;9(1):33-46. doi: 10.1007/s13238-016-0323-0. Epub 2016 Oct 14.).
	The claims of the copending application disclose method of treating cancer comprising administering a conjugate comprising an anti-AXL antibody comprising SEQ ID NOs: 1, which comprises instant SEQ ID NOs: 5, 6, and 7, and SEQ ID NO: 2, which comprises instant SEQ ID NOs: 8, 9, and 10 (Claims 95 and 97). Further, SEQ ID NOs: 1 is the same as instant SEQ ID NO: 1, and SEQ ID NO: 2 is the same as instant SEQ ID NO: 2.
	The claims of the copending application further discloses a conjugate comprising an anti-AXL antibody comprising a heavy chain of SEQ ID NO: 3 or 24 (Claim 98). US11160872B2 discloses a conjugate comprising an anti-AXL antibody comprising a light chain of SEQ ID NO: 4 (Claim 99). SEQ ID NOs: 3 or 24 are the same as instant SEQ ID NO: 3, and SEQ ID NO: 4 is the same as instant SEQ ID NO: 4.
	The claims of the copending application further discloses

    PNG
    media_image4.png
    339
    548
    media_image4.png
    Greyscale
, which reads on instant claims 51-60 (Claim 82).
	The claims of the copending application further teaches a pharmaceutical composition of the conjugate above, in combination with a therapeutically effective amount of a chemotherapeutic agent.
	The claims of the copending application do not teach further administering Olaparib.

	These deficiencies are made up for by Balaji, Cheng, Zhang and Axelr.
	Balaji teaches AXL can be an effective therapeutic target in combination with targeted therapy such as PARP inhibitors in several different malignancies (NSCLC, TNBC and HNSCC) (Page 3, paragraph above “Materials and Methods”). Balaji also teaches AXL inhibition synergized with PARP inhibition, leading to apoptotic cell death. Balaji teaches when the AXL inhibitor was combined with olaparib, there was a cumulative increase in the levels of cleaved PARP, indicating that the combination of AXL and PARP inhibitors induce apoptosis. Balaji teaches that AXL is a targetable mediator of DNA damage repair and demonstrates a synergistic response with AXL and PARP inhibition in mesenchymal tumors (Pages 9-11, “Inhibition of AXL sensitizes cells to PARP inhibition”).
	Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction sites for broadly applicable ADC conjugation. The biggest advantage of this technology is that it gives consistent results regardless of the heterogeneity of the N-Glycan forms, meaning that it can be used for any IgG isotypes with various N-glycosylation profiles (Page 39-40, “N-Glycan engineering”).
	Cheng teaches the microenvironment of breast cancer is populated by many cells including fibroblasts, adipocytes and a wide range of hematopoietic cells, as well as newly formed blood and lymphatic vessels and their associated cells. Among those cells, TAMs constitute a significant part of the tumor-infiltrating immune cells, and appear to play an important role in tumor progression.
	Axelrod teaches Axl is preferentially expressed in macrophages, monocytes, and dendritic cells (Page 8, right column, “Myeloid lineage”).

	Thus, Cheng, Zhang and Axelrod teach that breast cancer cells with low invasivity and no AXL expression would be infiltrated with tumor-associated-macrophages (TAM), which would have high AXL expression.
	It would have been obvious to one of ordinary skill in the arts to have further modified the method of the copending application to further comprise administering olaparib. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Balaji teaches that AXL is a targetable mediator of DNA damage repair and demonstrates a synergistic response with AXL inhibitors and olaparib in cancers.
	One of ordinary skill in the arts would have found it obvious to modify the method of the copending application and Balaji to further comprise wherein the DL is conjugated to Ab through a sidechain of an asparagine residue on Ab, wherein the asparagine residue on Ab is Asn297 according to the numbering system of Kabat. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so as Tsuchikama teaches Asn297 (N297) within the Fc domain and the N-glycan on this residue are conserved in all IgG classes, making these components attractive reaction sites for broadly applicable ADC conjugation. The asparagine at position 302 of SEQ ID NO. 3 is the asparagine residue on Ab is Asn297 according to the numbering system of Kabat.
Also, it would have been obvious to one of ordinary skill in the arts to modify the method of the copending application and Balaji to further comprise treating a cancer wherein the cancer comprises AXL- neoplastic cells that are infiltrated with AXL+ cells. As the copending application and Balaji already teach treating cancers including TNBC; Cheng teaches the breast cancer tumor microenvironment comprises TAMs which constitute a significant part of the tumor-infiltrating immune cells, and play an .
This is a provisional nonstatutory double patenting rejection.

Conclusion
All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643 

                                                                                                                                                                                                       /HONG SANG/Primary Examiner, Art Unit 1643